Citation Nr: 9912418	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The record indicates that the veteran had active service from 
May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.


REMAND

The veteran filed his original claim for service connection 
for bilateral hearing loss in May 1994.

The veteran underwent VA audiological examination in 
September 1994 at which time, he reported that his hearing 
loss began about fifteen or twenty years before.  He reported 
that he was informed upon his military discharge that he had 
a hearing problem and should seek private treatment.  He 
described exposure to noise from artillery while in service.  
He stated that he generally wore hearing protection but that 
on occasion he was exposed to unexpected explosions.  The 
examiner diagnosed bilateral mild to profound sensorineural 
hearing loss that was worse in the left ear.

The veteran was also afforded a September 1994 VA audio-ear 
examination.  The veteran complained of a fifteen year 
history of hearing loss for high pitched sounds in both ears 
and a buzzing or ringing in both ears.  He described the 
ringing as intermittent.  He denied any dizziness or vertigo.  
After examination, the examiner noted asymmetrical hearing 
loss at the higher frequencies, 2,000 Hz [sic].  The examiner 
noted that the veteran needed to be evaluated to rule-out CPA 
tumor.  The examiner noted that an ABR was scheduled for 
October 1994 and that the veteran had been scheduled for 
follow-up in the VA otology clinic as well.

It is unclear from a review of the record whether the 
additional audiological testing was performed.  Additionally, 
the veteran's VA treatment records from the otology clinic 
are not associated with the claims file.  


In a November 1994 rating action, the RO denied entitlement 
to service-connection for bilateral hearing loss.  The 
veteran filed a timely notice of disagreement (NOD) in 
January 1995.   Thereafter a Statement of the Case (SOC) was 
issued and the veteran perfected his appeal in March 1995.  
In his substantive appeal, the veteran stated that he would 
send evidence of his service medical records in support of 
his claim for entitlement to service connection for bilateral 
hearing loss.

In August 1998, the RO noted that the veteran's service 
medical records had not been associated with the claims file.  
The RO requested the records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.

In November 1998, the NPRC provided a copy of the veteran's 
DD form 214 and noted that "no meds at code 13." 

It appears from a review of the record that the veteran may 
have copies of his service medical records, which are not 
already associated with the claims file.  Additionally, the 
veteran's VA outpatient treatment records are not included in 
the claims file. 

In view of the foregoing, the Board concludes that additional 
action is warranted. This case is therefore REMANDED for the 
following:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for bilateral hearing loss 
since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should attempt to obtain 
copies of any service medical records 
from any available source, including the 
veteran. 
3. Thereafter, the RO should schedule the 
veteran for a comprehensive VA ear 
examination by an appropriate specialist, 
if available, to determine the nature, 
severity, and etiology of any bilateral 
hearing loss.  All testing, to include an 
audiogram and any specialized 
examinations, deemed necessary, should be 
performed.  It is requested that the 
examiner obtain a detailed history of 
inservice and post service noise 
exposure.  After reviewing the available 
medical records, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss was caused 
by noise exposure in service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

4. After undertaking any additional 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for bilateral hearing loss.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures. No 
action is required of the veteran until he is so informed. 
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









